Case 1:21-cv-00302-PLM-PJG ECF No. 14, PageID.90 Filed 08/26/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ALEXANDER WHALEY,                              )
                          Plaintiff,           )
                                               )      No. 1:21-cv-302
-v-                                            )
                                               )      Honorable Paul L. Maloney
ALL-WEATHER SEAL OF WEST                       )
MICHIGAN, INC.,                                )
                     Defendant.                )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 13), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 26, 2021                                 /s/ Paul L. Maloney

                                                      Paul L. Maloney
                                                      United States District Judge
